PER CURIAM.
DENIED. Petitioner seeks certiorari review of the circuit court’s August 19, 20Í4, Order Denying Defendant R.J. Reynolds Tobacco Company’s Motion to Quash Subpoena of Dr. James N. Figlar. Although the ruling is now moot, we address the petition because it involves an issue that is capable of repetition yet evading review. See Kelley v. Rice, 800 So.2d 247 (Fla. 2d DCA 2001). We conclude, however, that petitioner has failed to demonstrate that the challenged ruling results in irreparable harm. See e.g., Alcon Const. Co., Inc. v. Williams, 12 So.3d 921 (Fla. 1st DCA 2009); Mariner Health v. Griffith, 898 So.2d 982, 984 (Fla. 5th DCA 2005). Accordingly, the petition for writ of certiorari is denied.
VAN NORTWICK, CLARK, and SWANSON, JJ., concur.